TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-20-00506-CV


                                         C. V., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




                 FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
            NO. 19-1044, THE HONORABLE DAVID JUNKIN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               C.V. (Mother) appeals from the trial court’s order terminating her parental rights

to her children, H.E.N. Jr., J.V., and F.V.N.1 See Tex. Fam. Code § 161.001. Following a de

novo hearing, the trial court found by clear and convincing evidence that statutory grounds for

terminating her parental rights existed and that termination was in the children’s best interest.

See id. § 161.001(b)(1)(D), (E), (O), (2).

               On appeal, Mother’s court-appointed attorney has filed a brief concluding that the

appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967);

Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex. App.—


       1
         We refer to appellant by her initials or as Mother and to the children by their initials.
See Tex. Fam. Code § 109.002(d); Tex. R. App. P. 9.8. In this Court’s cause number 03-20-
00507-CV, Mother appeals from the trial court’s order in suit affecting the parent-child
relationship concerning her child C.G.
Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of parental

rights). The brief meets the requirements of Anders by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds to be advanced on appeal. See 386

U.S. at 744; Taylor, 160 S.W.3d at 646–47. Mother’s counsel has certified to this Court that she

provided Mother with a copy of the Anders brief and informed her of her right to examine the

appellate record and to file a pro se brief. To date, Mother has not filed a pro se brief.

               Upon receiving an Anders brief, we must conduct a full examination of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75,

80 (1988).    We have reviewed the entire record, including the Anders brief submitted on

Mother’s behalf, and have found nothing that would arguably support an appeal. Our review

included the trial court’s endangerment findings, see Tex. Fam. Code § 161.001(b)(1)(D), (E),

and we have found no issues that could be raised on appeal with respect to those findings, see In

re N.G., 577 S.W.3d 230, 237 (Tex. 2019). We agree that the appeal is frivolous and without

merit. Accordingly, we affirm the trial court’s order terminating Mother’s parental rights.2



                                               __________________________________________
                                               Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Kelly

Affirmed

Filed: March 4, 2021



       2
          We deny counsel’s motion to withdraw as attorney of record. See In re P.M., 520
S.W.3d 24, 27 (Tex. 2016) (per curiam). If Mother, after consulting with counsel, desires to file
a petition for review, counsel should timely file with the Texas Supreme Court “a petition for
review that satisfies the standards for an Anders brief.” See id. at 27–28.
                                                  2